— In a proceeding pursuant to CPLR 2304 to quash a subpoena duces tecum served upon the petitioner by the Attorney-General of the State of New York in connection with his pending investigation, pursuant to the authority conferred by statute (General Business Law, § 343 et seq.), into alleged monopolistic practices in the moving and storage industry, the petitioner appeals from an order of the Supreme 'Court, Nassau County, entered December 17, 1964, which denied its application. Order affirmed, with $10 costs and disbursements. In an investigation pursuant to section 343 of the General Business Law, the Attorney-General has the power to subpoena any books and papers which he deems relevant or material to the inquiry, and, unless the material subpoenaed by him is utterly irrelevant, the court will not interfere (cf. Matter of La Belle Creole Int., S. A., v. Attorney-General of State of N. Y., 10 N Y 2d 192). Under the circumstances here, the fact that prosecution pursuant to sections 341 or 342-a of article 22 of the General Business Law may be barred for violations which occurred during the period covered by the records sought does not render those records utterly irrelevant. The commencement of an action pursuant to some other provisions of article 22 of the General Business Law does not cause an abatement or termination of the Attorney-General’s right to continue his investigation and in connection therewith to subpama witnesses, including those who happen to be defendants in such action (General Business Law, § 343; People v. Anaconda Wire & Cable Co., 19 A D 2d 867; cf. Matter of Hoyt [Attorney-General], 258 N. Y. 569). The petitioner, a membership corporation, may not resist the subpoena by invoking the privilege against self incrimination on its own behalf; and, insofar as its corporate records are concerned, it may not invoke the privilege on behalf of its officers (cf. People v. De Grandis, 16 A D 2d 834, affd. 12 N Y 2d 812; United States v. White, 322 U. S. 694). Beldoek, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.